                                     Case 2:14-cv-08390-DMG-PLA Document 606-2 Filed 04/01/19 Page 1 of 7 Page ID
                                                                     #:43344


                                       1 JOHN P. REITMAN (State Bar No. 80579)
                                           jreitman@lgbfirm.com
                                       2 JACK A. REITMAN (State Bar No. 283746)
                                           jareitman@lgbfirm.com
                                       3 LANDAU GOTTFRIED & BERGER LLP
                                           1801 Century Park East, Suite 700
                                       4 Los Angeles, California 90067
                                           Telephone: (310) 557-0050
                                       5 Facsimile: (310) 557-0056

                                       6 Attorneys for Brian Weiss,
                                           Court Appointed Receiver of Eagan Avenatti, LLP
                                       7

                                       8                       UNITED STATES DISTRICT COURT
                                       9      CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                      10

                                      11 BAHAMAS SURGERY CENTER,                     Case No. 2:14-cv-08390-DMG
& B ERGER LLP




                                      12
                                           LLC, et al.,
           LOS ANGELES, CALIFORNIA




                                                                                     DECLARATION OF JASON M.
              ATTORNEYS AT LAW




                                      13                           Plaintiff,        FRANK IN SUPPORT OF EAGAN
  GOTTFRIE D




                                      14         vs.                                 AVENATTI LLP RECEIVER’S
                                                                                     MOTION FOR “INDICATIVE
L ANDAU




                                      15 KIMBERLY-CLARK CORPORATION,                 RULING” (1) REMOVING EAGAN
                                      16 a Delaware Corporation, and                 AVENATTI LLP AND MICHAEL
                                           HALYARD HEALTH, INC., a                   AVENATTI AS CLASS COUNSEL
                                      17 Delaware Corporation,                       AND (2) APPOINTING JASON M.
                                      18                                             FRANK, SCOTT H. SIMS AND
                                                                   Defendants.       ANDREW D. STOLPER OF
                                      19                                             FRANK, SIMS & STOLPER, LLP
                                      20                                             AS LEAD CLASS COUNSEL

                                      21                                             Hearing Date, Time, and Location:
                                      22                                             Date: May 3, 2019
                                                                                     Time: 9:30 a.m.
                                      23                                             Place: Courtroom 8C
                                                                                            350 West 1st Street
                                      24                                                    Los Angeles, CA 90012

                                      25

                                      26

                                      27

                                      28
                                     Case 2:14-cv-08390-DMG-PLA Document 606-2 Filed 04/01/19 Page 2 of 7 Page ID
                                                                     #:43345


                                       1
                                                               DECLARATION OF JASON M. FRANK
                                       2
                                           I, Jason M. Frank, declare as follows:
                                       3
                                                 1.     I am an attorney at law duly licensed to practice before this Court, all
                                       4
                                           the courts of the State of California, and other courts. I am a partner at Frank Sims
                                       5
                                           & Stolper LLP.      I submit this declaration in support of Eagan Avenatti LLP
                                       6
                                           Receiver’s Motion For “Indicative Ruling” (1) Removing Eagan Avenatti LLP And
                                       7
                                           Michael Avenatti As Class Counsel And (2) Appointing Jason M. Frank, Scott H.
                                       8
                                           Sims And Andrew D. Stolper Of Frank, Sims & Stolper, LLP As Lead Class
                                       9
                                           Counsel. I have personal knowledge of the facts set forth below, unless stated on
                                      10
                                           information and belief, and if called as a witness, I would testify competently
                                      11
& B ERGER LLP




                                           thereto.
                                      12
           LOS ANGELES, CALIFORNIA




                                                              QUALIFICATIONS AS CLASS COUNSEL
              ATTORNEYS AT LAW




                                      13
                                                 2.     In May 2016, I, along with my partners Scott Sims, Esq. and Andrew
  GOTTFRIE D




                                      14
                                           Stolper, Esq. formed the law firm Frank Sims & Stolper LLP (“FSS”). FSS is a
L ANDAU




                                      15
                                           litigation boutique that specializes in handling complex commercial litigation,
                                      16
                                           consumer class actions and white-collar criminal defense matters. Other firms, such
                                      17
                                           as Browne George Ross LLP and McNicholas & McNicholas LLP, regularly bring
                                      18
                                           their class actions to FSS.
                                      19
                                                 3.     Prior to forming FSS, I was a non-equity partner at Eagan Avenatti
                                      20
                                           LLP. Before that, I was a litigation partner at the Los Angeles office of Paul
                                      21
                                           Hastings Janofsky & Walker, LLP (“Paul Hastings”). At Paul Hastings, I was one
                                      22
                                           of the leaders of the firm’s global class action practice group. I received my J.D.
                                      23
                                           degree from the University of Michigan in 1997, and my B.A. from the University
                                      24
                                           of Michigan in 1994. I have been a member of the editorial board for Lexis/Nexis
                                      25
                                           legal publications since 1999. I have also served as a member of the Board of
                                      26
                                           Governors for the Association of Business Trial Lawyers (“ABTL”), Los Angeles
                                      27
                                           Chapter.
                                      28
                                                                                     2
                                        Case 2:14-cv-08390-DMG-PLA Document 606-2 Filed 04/01/19 Page 3 of 7 Page ID
                                                                        #:43346


                                          1
                                                      4.   My partner, Scott H. Sims, was formerly a non-equity partner at EA
                                          2
                                              and an associate at Paul Hastings. Mr. Sims obtained his J.D. degree from Harvard
                                          3
                                              Law School in 2004, and his B.A., summa cum laude, from Southern Methodist
                                          4
                                              University in 2001. Mr. Sims has been repeatedly named a Southern California
                                          5
                                              Rising Star by Super Lawyers Magazine.
                                          6
                                                      5.   Mr. Stolper was formerly a non-equity partner at Eagan Avenatti LLP
                                          7
                                              and before that an Assistant United States Attorney (“AUSA”) for the Central
                                          8
                                              District of California. He was formerly in charge of white collar prosecutions in
                                          9
                                              Orange County and a member of the Enron Taskforce. For his service, Mr. Stolper
                                         10
                                              was awarded the Attorney General Award for Exceptional Service, the highest
                                         11
& B ERGER




                                              honor bestowed by the Department of Justice to its prosecutors. Prior to joining the
              LOS ANGELES, CALIFORNIA




                                         12
                 ATTORNEYS AT LAW




                                              Department of Justice, Mr. Stolper was an associate at Irell & Manella, LLP.      He
 GOTTFRIE D
          LLP




                                         13
                                              graduated Order of the Coif from the University of Southern California Law School
                                         14
L ANDAU




                                              in 1999, and received his B.A. degree from The George Washington University in
                                         15
                                              1996.
                                         16
                                                      6.   In my practice, I specialize in representing both plaintiffs and
                                         17
                                              defendants in complex litigation and consumer class actions. In my class action
                                         18
                                              defense practice, I represent fortune 500 companies, such as AT&T, and major
                                         19
                                              private corporations, such as L.A. Fitness. In my plaintiff practice, I have obtained
                                         20
                                              verdicts and settlements totaling over $500,000,000.00.
                                         21
                                                           7.    A representative sample of recent class action matters and
                                         22
                                              consumer fraud cases, as well as other recent fraud-based matters, handled by FSS’
                                         23
                                              lawyers include the following:
                                         24
                                                           a.    Birbrower v. Quorn Foods, Inc.:            I was lead counsel
                                         25
                                                      representing a nationwide class of consumers against Quorn Foods, Inc., a
                                         26
                                                      manufacturer of vegetarian and vegan food products. The case involved
                                         27
                                                      claims that Quorn misleadingly advertised the main ingredient in its products
                                         28

                                                                                        3
                                        Case 2:14-cv-08390-DMG-PLA Document 606-2 Filed 04/01/19 Page 4 of 7 Page ID
                                                                        #:43347


                                          1
                                                   (mycoprotein) is “like a mushroom, truffle or morel” when the ingredient is
                                          2
                                                   actually fermented mold. The case was filed after a child with a severe mold
                                          3
                                                   allergy died after consuming the product. The case settled with Quorn
                                          4
                                                   agreeing to provide 4 years of refunds to consumers and to prominently
                                          5
                                                   disclose on its packaging that Quorn products contains mold. The settlement
                                          6
                                                   was approved by this Court.
                                          7
                                                        b.     The Mercedes-Benz SUV Class Action. I was lead counsel,
                                          8
                                                  with Mr. Sims, representing a nationwide class of consumers against
                                          9
                                                  Mercedes-Benz for failing to disclose a design defect in its seat heaters (in
                                         10
                                                  certain SUV models) that could cause the seat heater to overheat, smoke and
                                         11
& B ERGER




                                                  burn a hole through the seat while the driver was operating the vehicle. The
              LOS ANGELES, CALIFORNIA




                                         12
                 ATTORNEYS AT LAW




                                                  case settled for a total value of over $85 million
 GOTTFRIE D
          LLP




                                         13
                                                        c.     The Hewlett-Packard Class Action. Mssrs. Sims, Stolper and
                                         14
L ANDAU




                                                  I were the lead lawyers representing a class of California employees against
                                         15
                                                  Hewlett-Packard Enterprise Company and HP, Inc. for failing to timely pay
                                         16
                                                  sales commissions in accordance with California law. After nearly a decade
                                         17
                                                  of litigation, the case settled a few weeks before trial. The settlement included
                                         18
                                                  a $25 million settlement fund, $75 million in technology investments to
                                         19
                                                  ensure the timely processing of sales commissions and one of the largest
                                         20
                                                  PAGA penalty awards in California history.
                                         21
                                                        d.     Supplemental Income Plan Class Action. Mr. Stolper, Mr.
                                         22
                                                  Sims and I represent the plaintiffs in this class action against the Board of
                                         23
                                                  Trustees of the Supplemental Income 401(k) Plan. The case involves alleged
                                         24
                                                  breaches of fiduciary duty. We expect to move for preliminary approval of a
                                         25
                                                  nationwide class action settlement in the next two weeks.
                                         26
                                                        e.     Ward v. Tilly’s Class Action. Mr. Sims represents the plaintiff
                                         27
                                                  in this putative class action involving allegations that Tilly’s “call-in” shift
                                         28

                                                                                       4
                                        Case 2:14-cv-08390-DMG-PLA Document 606-2 Filed 04/01/19 Page 5 of 7 Page ID
                                                                        #:43348


                                          1
                                                  practices result in violations of California’s reporting time pay regulations.
                                          2
                                                  Mr. Sims argued an issue of first impression in the California Court of Appeal
                                          3
                                                  that resulted in a published opinion in February 2019 in favor of plaintiff and
                                          4
                                                  the putative class. The case is ongoing.
                                          5
                                                        f.     Beeman v. Anthem Class Action. With Mr. Sims, I am lead
                                          6
                                                  counsel for the plaintiff in this putative class action related to alleged
                                          7
                                                  violations of the California Civil Code by pharmacy benefit managers. The
                                          8
                                                  case is currently on appeal. Mr. Sims is scheduled to argue the appeal before
                                          9
                                                  the Ninth Circuit in June 2019.
                                         10
                                                        g.     The Eden Memorial Park Cemetery Class Action. I was one
                                         11
& B ERGER




                                                  of the lead lawyers representing over 25,000 families in a certified class
              LOS ANGELES, CALIFORNIA




                                         12
                 ATTORNEYS AT LAW




                                                  action against Service Corporation International (“SCI”) – the largest owner
 GOTTFRIE D
          LLP




                                         13
                                                  and operator of cemeteries in the United States. Mr. Sims also represented
                                         14
L ANDAU




                                                  the class in this matter. The case involved a Jewish cemetery in Los Angeles
                                         15
                                                  where employees were ordered to break burial vaults in neighboring graves in
                                         16
                                                  order to make new graves fit. The certified claims were based on the theory
                                         17
                                                  that SCI had a duty to disclose this practice to families prior to purchase, and
                                         18
                                                  its failure to do so constituted fraud and a violation of the Consumer Legal
                                         19
                                                  Remedies Act (the “CLRA”) and California Business & Professions Code
                                         20
                                                  section 17200 et. seq. (the “UCL”). The case was featured on 60 Minutes and
                                         21
                                                  CNN. The case settled in the fourth week of a class action jury trial for
                                         22
                                                  $80,500,000.00.
                                         23
                                                        h.     The LA Fitness Class Actions.          I served as lead counsel
                                         24
                                                  representing LA Fitness in a number of class actions across the country,
                                         25
                                                  including a nationwide class action in Pennsylvania. The cases involved
                                         26
                                                  various challenges to LA Fitness’ membership terms and billing and
                                         27
                                                  cancellation practices, including claims for fraud and violation of consumer
                                         28

                                                                                      5
                                        Case 2:14-cv-08390-DMG-PLA Document 606-2 Filed 04/01/19 Page 6 of 7 Page ID
                                                                        #:43349


                                          1
                                                  protection statutes. Based on a favorable ruling we obtained on behalf of LA
                                          2
                                                  Fitness, the nationwide class action was named one of the 10 most significant
                                          3
                                                  cases of 2012.       See www.classactioncounermeasures.com_the-ten-most-
                                          4
                                                  significant-cases-of-2012.
                                          5
                                                        i.     The Anthony Pellicano Wiretapping Litigation. I served as
                                          6
                                                  lead counsel representing AT&T in a putative class action and 18 individual
                                          7
                                                  lawsuits in state and federal court concerning the wiretapping scheme
                                          8
                                                  perpetrated by convicted private investigator Anthony Pellicano. Mr. Sims
                                          9
                                                  also represented AT&T in this matter. On behalf of AT&T, we have defeated
                                         10
                                                  12 of the individual actions via dispositive motions, and secured favorable
                                         11
& B ERGER




                                                  settlements in the proposed class action and 6 other individual lawsuits. I also
              LOS ANGELES, CALIFORNIA




                                         12
                 ATTORNEYS AT LAW




                                                  argued and obtained an appellate victory in the California Court of Appeal as
 GOTTFRIE D
          LLP




                                         13
                                                  part of the cases.
                                         14
L ANDAU




                                                        j.     The GE Healthcare EBT Scanner Litigation. I served as lead
                                         15
                                                  counsel representing GE Healthcare in a number of consumer actions across
                                         16
                                                  the country relating to claims that GE Healthcare fraudulently failed to
                                         17
                                                  disclose its plans to stop supporting electron beam medical scanning devices.
                                         18
                                                  I obtained judgments in GE Healthcare’s favor in all of the cases, including a
                                         19
                                                  defense verdict after a three-month jury trial in Santa Barbara, California.
                                         20             k.    The Meridian Funds Litigation. Mr. Sims represented the
                                         21       trustee of the Meridian Funds and over 600 individual investors in litigation
                                         22       against Moss Adams and The Commerce Bank of Washington concerning a
                                         23       “Ponzi scheme” in Seattle that resulted in over $150,000,000.00 in investor
                                         24       losses. Mr. Sims’ clients alleged that the auditor (Moss Adams) and the bank
                                         25       (Commerce Bank), among other things, failed to detect and disclose the
                                         26       fraudulent scheme. Both matters were resolved on a confidential basis.
                                         27         KNOWLEDGE OF THIS CASE AND COMMITMENT TO IT
                                         28

                                                                                      6
                                        Case 2:14-cv-08390-DMG-PLA Document 606-2 Filed 04/01/19 Page 7 of 7 Page ID
                                                                        #:43350


                                          1         8.     The partners at FSS have extensive experience in handling class actions
                                          2 and complex litigation, including the fraudulent nondisclosure claims at issue in this

                                          3 lawsuit. If appointed as Class Counsel, FSS commits to vigorously prosecuting this

                                          4 case on behalf of the Class and has the financial resources, time and personnel to do

                                          5 so. We are ready, willing and able to pursue this matter as Class Counsel.

                                          6         9.     Mr. Sims, Mr. Stolper and I are familiar with the legal and factual
                                          7 issues in this case. In fact, we worked on the case extensively before leaving EA.

                                          8 Mr. Sims and I were responsible for briefing a number of the key legal issues that

                                          9 are the subject of the appeal and we successfully opposed Defendants’ motion to

                                         10 dismiss and worked on the initial motion for class certification. Further, up until the

                                         11 time of his departure from EA, Mr. Stolper was responsible for the day-to-day
& B ERGER

              LOS ANGELES, CALIFORNIA




                                         12 management of this matter and took a number of the key depositions in the case.
                 ATTORNEYS AT LAW
 GOTTFRIE D
          LLP




                                         13 We have also reviewed the appellate briefing.

                                         14         10.    My personal corporation (Jason Frank Law PLC (“JFL”), the entity
L ANDAU




                                         15 through which I hold my partnership in FSS) is a creditor of EA (with a $10 million

                                         16 judgment).     My understanding is JFL is EA’s largest creditor. JFL also has a
                                         17 judgment against Michael Avenatti personally of approximately $5 million. Those

                                         18 judgments ensure that FSS has the same economic incentive to maximize the value

                                         19 of the case on behalf of the Class as would be the case if FSS had been initially

                                         20 appointed as class counsel.

                                         21
                                                    I declare under penalty of perjury under the laws of the United States of
                                         22
                                              America that the foregoing this true and correct. Executed this 30th day of March
                                         23
                                              2019, in Irvine, California.
                                         24

                                         25
                                                                                            /s/ Jason M. Frank
                                         26
                                                                                            JASON M. FRANK
                                         27

                                         28

                                                                                        7
